Citation Nr: 0737055	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-08 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin




THE ISSUES

1.  Entitlement to service connection for a claimed 
disability manifested by stiff joints.  

2.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from December 1977 to July 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
RO.  

The claims were previously before the Board in December 2006 
and remanded for further development and adjudication.  
Having been completed, the claims are ready for appellate 
disposition.  

In December 2006, the Board upheld the denial of service 
connection for a disability manifested by an allergic 
reaction.  As such, the matter is no longer in appellate 
status.  



FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The veteran is not shown to have manifested a chronic 
condition manifested by stiff joints in service or for many 
years thereafter.  

3.  The currently demonstrated arthritis of multiple joint 
and the tendonitis of the biceps and the left ulnar 
neuropathy at the elbow are not shown to be due to any event 
or incident of the veteran's active service.   

3.  The currently demonstrated bipolar disorder is shown as 
likely as not to have had its clinical onset during the 
veteran's period of active service.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
stiff joints, including arthritis of multiple joints, 
tendonitis of the bilateral biceps and left ulnar neuropathy 
at the elbow due to disease or injury that was incurred in or 
aggravated by active service; nor may arthritis be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a bipolar disorder is due to disease 
or injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
VA will attempt to obtain; and a general notification that 
the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
claimed disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

The Board is granting in full the benefits sought on appeal 
with regard to the claim of entitlement to an acquired 
psychiatric disorder.  Assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, it was harmless and will not be 
further discussed.  

With regard to the claim of entitlement to service connection 
for a disability manifested by stiff joints, in a March 2003 
letter, issued prior to the decision on appeal, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in that pertained to the claim.  

As noted in the Introduction, the matter was previously 
before the Board in December 2006 and remanded for further 
development and adjudication.  An additional VCAA letter was 
issued in January 2007, which notified the veteran to submit 
any evidence in his possession that pertained to the claim.  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in March 
2006, April 2006, and January 2007.  The claim was last 
readjudicated in an August 2007 supplemental statement of the 
case (SOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, and reports of VA examination.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim of entitlement to 
service connection for a disability manifested by stiff 
joints, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for a disability manifested by stiff 
joints, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  


Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; the service 
medical records; the post-service VA and private treatment 
records; and the reports of VA examination. 

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  


Stiff Joints

The veteran asserts that he first sought treatment in service 
for pain in his hand, foot and back, which led to continued 
pain after service in his knees, shoulders, back, and elbows, 
as well as arthritis in multiple joints.  
 
Based on a review of the evidence, the Board finds that 
service connection for a disability manifested by stiff 
joints is not warranted in this case.  

In this regard, the veteran's service medical records are 
wholly devoid of complaints, findings or diagnosis of a 
disability manifested by stiff joints.  The veteran 
complained of pain in his right hand and foot in January 1978 
and February 1978, respectively; however, he was diagnosed 
with stress.  

The veteran reported having cramps in his legs upon his May 
1979 separation report of medical history.  The corresponding 
physical examination was negative for a disability manifested 
by stiff joints or arthritis.  

Shortly after his discharge from service, the veteran was 
afforded a VA examination in April 1980.  He complained of 
wrist pain.  The examination showed no current redness, 
swelling, local heat or tenderness of either wrist, fingers, 
thumbs, elbows, or shoulders.  He had full range of motion of 
all joints.  The X-ray studies of the wrists were normal.  

The veteran was first diagnosed with mild degenerative 
changes of the elbows in 2003, some 24 years after his 
discharge from active service and, thus, outside the one year 
presumptive period for arthritis.  38 C.F.R. §§ 3.307, 
3.309.  

Additional VA outpatient treatment records dated between 2003 
and 2007 show the veteran complained of having joint pains, 
to include his elbows, knees, shoulders, and wrists.  The 
veteran was variously diagnosed with chronic tendonitis of 
the upper extremities.  No nexus opinions were provided.  

Upon VA examination in July 2007, the veteran was diagnosed 
with degenerative joint disease (DJD) of multiple joints, 
including the shoulders, elbows, wrists, hand and knee.  He 
was also diagnosed with tendonitis of the bilateral biceps 
and left ulnar neuropathy at the elbow.  The examiner opined 
that the stiff joints, which was mild DJD, less likely than 
not had a clinical onset in service.  

The examiner reasoned the service medical records noted 
limited treatment of joint conditions and did not support the 
clinical onset of the veteran's diffuse mild DJD in service.  
Tendonitis and ulnar neuropathy were found to not be related 
to service.  Onset of these conditions was following service.  

Based on the aforementioned, the Board finds no competent 
evidence to substantiate the critical second and third 
components of the Hickson inquiry, as enumerated hereinabove.  
There was at least a 24-year evidentiary gap in this case 
between the veteran's discharge from service and the initial 
diagnosis of mild degenerative changes of the elbows in 2003 
or complaints of joint pain beginning with the elbows.  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that arthritis or a disability manifested 
by stiff joints had its onset during the veteran's active 
military service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

Absent any supporting nexus evidence, the claim of service 
connection must be denied.  38 C.F.R. § 3.303.  While the 
veteran asserts that a disability manifested by stiff joints 
and/or arthritis has been present since his separation from 
active service and is related thereto, his own statements as 
to the etiology of a disease cannot constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that matters involving special 
experience or special knowledge require the opinion of 
witnesses skilled in that particular science, art, or trade).  

As the preponderance of the evidence is against the claim, 
service connection for a disability manifested by stiff 
joints must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Innocently Acquired Psychiatric Disorder

The veteran asserts that, in service, he first sought 
treatment for anxiety, which led to his current diagnosis of 
bipolar disorder. 

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and will grant service connection for 
bipolar disorder.  
38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993) (Observing that under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the claimant shall 
prevail upon the issue).  

In this regard, the service medical records show the veteran 
reported having increased anxiety, loss of appetite and sleep 
disturbance in March 1979.  The provider noted the veteran 
had anger against his unit and the Army.  He was diagnosed 
with transient stress reaction and questionable personality 
disorder.  

In May 1979, the veteran again presented with insomnia of a 
four to five month duration.  The provider noted he had 
personal problems.  In June 1979, the veteran reported having 
sleeplessness and problems with his unit.  He was diagnosed 
with exogenous depression.  

On his May 1979 separation report of medical history, the 
veteran indicated that he had frequent trouble sleeping, 
depression and excessive worry.  No psychiatric disorder was 
rendered.  

Post-service, the VA outpatient treatment records dated 
between 2003 and 2007 revealed the veteran was treated for 
complaints of depression, mood swings and anxiety.  He was 
variously diagnosed with bipolar disorder, post-traumatic 
stress disorder and depression.  He informed providers that 
he suffered from mood swings beginning in his twenties.  

Upon VA examination in March 2005, the veteran was diagnosed 
with cyclothymia. The examiner opined that it did not appear 
that the veteran's current psychiatric disorder was connected 
to his military experience as he had only recently been 
treated for "psychiatric issues."  (Emphasis added.)  

The veteran was afforded an additional VA examination in July 
2007.  The veteran reported having had an onset of anxiety, 
loss of appetite and insomnia in service.  He complained of 
having mood swings since leaving the military.  The veteran 
was diagnosed with a bipolar disorder.  

The examiner opined that, given the fact that a bipolar 
disorder often had an episodic course with periods of illness 
interspersed with periods of better functioning, the history 
could be congruent with the possibility that the veteran 
might have been suffering with undiagnosed bipolar disorder 
while in the military or possibly even before entering the 
service.  The examiner concluded that, given the available 
evidence, she would have to resort to speculation as to 
whether the veteran's bipolar condition was conclusively 
service connected.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

The current medical evidence, as previously discussed, 
confirms the diagnosis of bipolar disorder and is in relative 
equipoise in showing that this condition was incurred in 
service.  Thus, by extending the benefit of the doubt to the 
veteran as to this matter, the veteran's claim of service 
connection is granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App at 54.  



ORDER

Service connection for a disability manifested by stiff 
joints is denied.  

Service connection for bipolar disorder is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


